Case 3:21-mj-01067-MCR Document 6 Filed 02/12/21 Page 1 of 1 PageID 22




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                            CASE NO. 3:21-mj-1067-MCR

ADAM AVERY HONEYCUTT



           ORDER OF TEMPORARY DETENTION PENDING
            HEARING PURSUANT TO BAIL REFORM ACT

      Upon oral motion of the Government to continue the detention hearing,

the Motion is GRANTED and it is ORDERED that a detention hearing is set

for February 16, 2021 at 11:00 AM before the Honorable Monte C. Richardson

in Courtroom No. 5C, Fifth Floor, 300 North Hogan Street, Jacksonville,

Florida. The defendant shall be held in custody by the United States

Marshals and produced for the hearing.



Date: February 11, 2021




Copies to:
Assistant United States Attorney (Cofer Taylor)
Lee Lockett, Esq.
United States Marshal Service
United States Pretrial Services
